1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORY ELL SHEHEE,                              )   Case No.: 1:14-cv-00706-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DIRECTING DEFENDANTS TO FILE A
13            v.                                          FURTHER RESPONSE TO THE THIRD
                                                      )   AMENDED COMPLAINT WITHIN TWENTY
14                                                    )   DAYS
     REDDING, et al.,
                                                      )
15                    Defendants.                     )
                                                      )
16                                                    )

17            At the time this action was filed, Plaintiff Gregory Ell Shehee was a civil detainee proceeding

18   pro se in a civil rights action pursuant to 42 U.S.C. § 1983.

19            On June 10, 2019, Defendants’ motion to declare Plaintiff a vexatious litigant and post security

20   was denied. (ECF No. 1.) Accordingly, Defendants shall file a further response to Plaintiff’s third

21   amended complaint within twenty (20) days from the date of service of this order.

22
23   IT IS SO ORDERED.

24   Dated:        June 11, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
